
	
		II
		112th CONGRESS
		2d Session
		S. 2058
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Ms. Murkowski (for
			 herself, Ms. Cantwell,
			 Mr. Heller, Mrs. Gillibrand, Mr.
			 Portman, Mr. Barrasso,
			 Mr. Cornyn, Mr.
			 Kyl, Mr. Vitter,
			 Mr. Risch, Mr.
			 Hoeven, Ms. Landrieu,
			 Mr. Begich, Mr.
			 Lugar, Mr. Bennet,
			 Mr. Menendez, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To close loopholes, increase transparency, and improve
		  the effectiveness of sanctions on Iranian trade in petroleum
		  products.
	
	
		1.Sale
			 of petroleum from Strategic Petroleum Reserve
			(a)In
			 generalThe Secretary of Energy (referred to in this section as
			 the Secretary) shall engage in any sale, purchase, or exchange
			 activity involving the Strategic Petroleum Reserve established under part B of
			 title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.)
			 (referred to in this section as the Reserve) only with a person
			 that certifies to the Secretary that the person is not directly or indirectly
			 conducting transactions in or with Iran or an Iranian entity.
			(b)CertificationTo
			 be eligible to participate in any sale, purchase, or exchange activity
			 involving the Reserve, a person shall certify to the Secretary, on a regular
			 basis, that the person is not directly or indirectly conducting transactions in
			 or with Iran or an Iranian entity (including executed contracts and ongoing
			 negotiations relating to such transactions).
			(c)New
			 activitiesPrior to participating in any sale, purchase, or
			 exchange activity involving the Reserve, a person shall disclose to the
			 Secretary any new activity of the person relating to directly or indirectly
			 conducting transactions in or with Iran or an Iranian entity (including
			 executed contracts and ongoing negotiations relating to such
			 transactions).
			(d)ExceptionsThis
			 section shall not apply to a transaction of a person relating to the provision
			 of humanitarian assistance, an agricultural commodity or product, medicine, or
			 a medical device to Iran or an Iranian entity.
			(e)WaiverThe
			 President may waive the requirement for certification with respect to a person
			 under this section if the President—
				(1)determines that
			 such a waiver is in the national interests of the United States; and
				(2)not later than 15
			 days after making the determination, submits to the appropriate congressional
			 committees a report that describes the reasons for the determination.
				(f)ApplicabilityThe
			 requirements of this section terminate on the date on which the President
			 determines that all economic sanctions imposed by the United States with
			 respect to Iran have been lifted.
			2.Reports on
			 Iranian imports of crude oil and refined petroleum products
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and every 180 days thereafter, the Comptroller General of the United
			 States shall submit to Congress a report that, to the maximum extent
			 practicable, describes—
				(1)the annual volume
			 and national origin of crude oil and refined petroleum products imported to and
			 exported from Iran (including through swaps and similar arrangements);
				(2)the identity and
			 national origin of persons selling and transporting crude oil and refined
			 petroleum products described in paragraph (1);
				(3)entities
			 providing shipping and insurance services to Iran;
				(4)the sources of
			 financing for imports to Iran of crude oil and refined petroleum products
			 described in paragraph (1); and
				(5)the involvement
			 of persons in efforts to assist Iran, and to conduct joint ventures with Iran,
			 in—
					(A)developing
			 upstream oil and gas production capacity;
					(B)importing
			 advanced technology to upgrade existing Iranian refineries;
					(C)converting
			 existing chemical plants to petroleum refineries; or
					(D)maintaining,
			 upgrading, or expanding refineries or constructing new refineries.
					(b)ApplicabilityThe
			 period covered by reports under subsection (a) shall—
				(1)commence on July
			 1, 2010; and
				(2)terminate on the
			 date on which the President determines that all economic sanctions imposed by
			 the United States with respect to Iran have been lifted.
				
